DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks filed on 7/1/22.  Claims 4, 5, and 13 have been canceled.  Claim 32 has been newly added. Claims 1-3, 6-12, and 14-32 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5-11, 17, 18, 20, 24-26, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanki WO_2015122507_A1 (see English equivalent: USPA_20170050415_A1) in view of Bennison USPA_20100167061_A1.
1.	Regarding Claims 1, 17, 24, 31, and 32, Kanki discloses an inner glass sheet (corresponds to claimed glass) with a core layer (corresponds to claimed second material layer) adjacent to it with a modulus ranging from 1 to 20 MPa (Claim 1), followed by an outer layer (corresponds to claimed first material layer) having a modulus of 560 MPa or more (Claim 8). Kanki further discloses a method for forming this laminated glass (paragraph 0178) thereby corresponding to the method limitation of instant Claim 24. Also, Kanki discloses its core layer (corresponds to claimed second material layer) having a thickness greater than said outer layer (corresponds to claimed first material layer) (Table 8: Examples 7 and 8), as is being claimed in instant claims 1 and 24.
2.	However, Kanki does not disclose the claimed material for its outer layer (corresponds to claimed first material layer).
3.	Bennison discloses a safety laminate that can be used in windshields (paragraph 0004). Bennison further discloses an embodiment where a polycarbonate or PET film sheet can be used as an outermost layer (corresponds to first material layer) for anti-spalling and ballistic resistance (paragraph 0061), while underneath this layer lies polymer interlayer sheets and a rigid glass sheet (paragraph 0060).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer layer (corresponds to claimed first material layer), of Kanki, by using either PET, of Bennison. One of ordinary skill in the art would have been motivated in doing so in order to obtain improved ballistic resistance and anti-spalling.
5.	Regarding Claims 2 and 3, Kanki in view of Anderson’s ratio of the modulus of its outer layer (corresponds to claimed first material layer) to its core layer (corresponds to claimed second material layer) would inherently be expected to fulfill the claimed ratio and the claimed first elastic modulus.
6.	Regarding Claims 6, 18, and 20, Kanki in view of Anderson suggests the thickness of its outer layer (corresponds to claimed first material layer) can be greater than its core layer (corresponds to claimed second material layer) (Kanki: paragraph 0281 and Table 8). Furthermore, the outer layer (corresponds to claimed first material layer) and core layer (corresponds to claimed second material layer) can have a thickness of less than 0.5 mm (Kanki: paragraph 0281, Table 8).
7.	Regarding Claim 7, Kanki in view of Anderson suggests having a plurality of layers within the interlayer (Kanki: Abstract) which corresponds to the claimed third and fourth layers.
8.	Regarding Claims 8, 9, and 11, Kanki in view of Anderson does not explicitly disclose a gradation in the modulus of its outer layer (corresponds to claimed first material layer) towards its core layer (corresponds to claimed second material layer) but it does disclose:
“On the other hand, as described later, it is preferable that the outer layers 32 have a large Young's modulus for the purpose of improving the sound insulation performance in a high frequency range, and the Young's modulus can be set to 400 MPa or more, 440 MPa or more, 560 MPa or more, 600 MPa or more, 650 MPa or more, 700 MPa or more, 750 MPa or more, 880 MPa or more, or 1300 MPa or more at a frequency of 100 Hz and a temperature of 20.degree. C. Meanwhile, there is no particular limitation on the upper limit of the Young's modulus of each of the outer layers 32, but the Young's modulus can be set from the viewpoint of workability, for example. It is empirically known that when the Young's modulus is set to 1750 MPa or more, for example, the workability decreases, in particular, cutting is difficult. Also, in the case where a pair of outer layers 32 between which the core layer 31 is sandwiched are provided, it is preferable to set the Young's modulus of the outer layer 32 on the outer glass sheet 1 side to be greater than the Young's modulus of the outer layer 32 on the inner glass sheet 2 side. This improves the breakage resistance performance with respect to an external force from the outside of a vehicle or a building.” (Kanki: paragraph 0276).
This paragraph indicates that it would be expected for one of ordinary skill in the art to know how to vary the modulus based on the degree of breakage resistance required.
9.	Regarding Claim 10, Kanki in view of Anderson suggests having more than one core layer that can have a modulus of less than 10 MPa (Kanki: paragraph 0061).
10.	Regarding Claims 25 and 26, as discussed above, Anderson discloses using a layer corresponding to claimed first material layer substrate. Furthermore, Kanki discloses heating the materials at 65C which correspond to the solidification limitation (Kanki: paragraph 0288, 0289).
Claims 12, 14, 15, 16, 19, 21-23, and 27-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanki WO_2015122507_A1 (see English equivalent: USPA_20170050415_A1) in view of Bennison USPA_20100167061_A1, as applied to Claims 1, 2, 3, 6-11, 17, 18, 20, 24-26, 31, and 32, and further in view of Chiba USPA_20120224264_A1.
11.	Regarding Claims 14 and 27, Kanki in view of Bennison does not suggest using PDMS or urethane.
12.	Chiba discloses a PDMS sheet that can be used in optical applications (Title) formed on a glass substrate (paragraph 0003) used in electronic and electric devices (paragraph 0002) and can have a tensile strength of 10 MPa (paragraph 0052).  Chiba further discloses its PDMS is flexible (paragraph 0065) and can be used in flexible image display devices and lighting devices (paragraph 0026). 
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the core layer (corresponds to claimed second material layer), of Kanki in view of Bennison, by using the PDMS layer, of Chiba.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a sheet for glasses excellent in flexibility.
14.	Regarding Claims 12, 15, 16, 19, 21-23, and 28-30, although the applied art of record does not explicitly disclose these limitations, the Examiner respectfully submits that these fall under routine design modifications that are well-known to one of ordinary skill in the art.  Applicants have not shown how such modifications results in unexpected and surprising properties.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 
Response to Arguments
Applicant’s arguments, filed 7/1/22, with respect to the rejection(s) of all claim(s) under Kanki WO_2015122507_A1 (see English equivalent: USPA_20170050415_A1) in view of Anderson USPA_20050077002_A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanki WO_2015122507_A1 (see English equivalent: USPA_20170050415_A1) in view of Bennison USPA_20100167061_A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 4, 2022